Citation Nr: 0401702	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  01-07 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for a claimed 
neurological disorder manifested by memory loss, tremors, 
thought and speech dysfunction and concentration problems.  

2.  Entitlement to service connection for a claimed hearing 
loss disability.  

3.  Entitlement to service connection for a claimed acquired 
psychiatric disorder to include major depression, anxiety, 
and panic attacks.  



REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney-at-Law




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from March 1964 to March 1967.  

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 decision of the RO.  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in July 2003.  

In February 2000, the veteran also contended that he had 
peripheral neuropathy as well, due to exposure to carbon 
tetrachloride in service, thereby raising the issue of 
service connection for peripheral neuropathy for the first 
time.  

Likewise, at the hearing in July 2003, the veteran testified 
to having a high-pitched ringing in both ears associated with 
his hearing loss, thereby raising the issue of service 
connection for tinnitus.  He testified to having retinal 
damage to each eye as well, due to exposure to microwave 
radiation in service.  

Lastly, in a statement submitted in July 2003, the veteran's 
representative also contended that the veteran was entitled 
to a total compensation rating based on individual 
unemployability (TDIU).  
 
As each of those issues has not been fully developed for 
appellate review, each issue is referred to the RO for such 
further development as may be necessary.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran and his representative if further action 
is required on their part.



REMAND

(1)  Duty to Assist

There has been a significant change in the law prior during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

Specifically, the RO first informed the veteran of the 
provisions of the VCAA in a letter sent in January 2001.  

However, the Board finds that the veteran should be notified 
of what he should do and what VA would do to obtain 
additional evidence, with respect to the issue of service 
connection for hearing loss.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations became effective on November 9, 2000.  


(2)  Development

Neurological Disorder

The veteran contends that his neurological disorder 
manifested by memory loss, tremors, thought and speech 
dysfunction, and concentration problems is due to exposure to 
carbon tetrachloride in active service.  

The veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was that of a radio operator.  
The veteran's testimony is to the effect that he was exposed 
to carbon tetrachloride, which he used to clean around 
certain parts of electronics, during his active service in 
Germany.  

The veteran was also exposed to carbon tetrachloride by 
inhalation, when he performed switchboard duty in a confined 
space while others cleaned.  He testified that the cleaning 
occurred at least weekly and prior to various inspections, 
and that no kind of respirator or mask had been used.  

The post-service medical records reveal manifestations to 
include those of memory loss and tremors.  The veteran has 
also complained of thought and speech dysfunction and 
decreased concentration.  One VA psychiatrist has attributed 
the veteran's diffuse concentration difficulties and tremors 
to central nervous system toxicity from carbon tetrachloride.  

The new law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  See 38 
U.S.C.A. 5103A.  

Accordingly, it is the opinion of the Board that an 
examination is required to obtain a medical opinion as to 
whether it is at least as likely as not that the veteran has 
a neurological disorder manifested by memory loss, tremors, 
thought and speech dysfunction, and concentration problems 
that is related to any exposure or other incident of service.  


Hearing Loss 

The veteran also contends that he was exposed to microwave 
radiation, which caused damage to his inner ears, while he 
was assigned to missile sections in active service that used 
high power radar.  

At the hearing the veteran denied being exposed to acoustic 
trauma in service.  One VA psychiatrist has indicated that 
microwave radiation was responsible for the veteran's hearing 
loss.  

The service medical records at the time of the veteran's 
enlistment examination in 1964 show some degree of left ear 
hearing loss.  

The post-service medical records reveal diagnoses of 
sensorineural hearing loss.  

Whereas the new law provides that an examination is necessary 
where there is competent evidence of a current disability, 
evidence that the current disability may be related to 
service, and the evidence is insufficient to decide the 
claim-see 38 U.S.C.A. 5103A-it is the opinion of the Board 
that an examination is required in this case to obtain a 
medical opinion as to whether it is at least as likely as not 
that the veteran's current hearing loss disability is related 
to an incident of service or was aggravated by active 
service.  


Acquired Psychiatric Disorder

In the March 2000 rating decision, the RO denied the 
veteran's claim of service connection for an acquired 
psychiatric disorder to include major depression, anxiety and 
panic attacks.

In July 2000, the veteran submitted a statement that must be 
viewed as expressing disagreement with this determination.  
The veteran's representative indicated that additional 
evidence would be submitted in 60 days.  

In September 2000, the veteran's representative submitted a 
medical opinion of a VA psychiatrist, indicating that the 
veteran's depressive condition was exacerbated by his 
symptoms of tremor and memory loss.   

At the hearing in July 2003, the veteran's representative 
contended that the veteran's depressive condition was either 
secondary to the veteran's neurological disorder, or 
considered as a part of that disorder.  
 
A review of the record does not show that the issue has been 
made the subject of a Statement of the Case, and it should 
be.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

The Board may not address this issue until the veteran has 
been sent a Statement of the Case.  38 C.F.R. § 20.200 
(2003); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

In order to complete necessary procedural and evidentiary 
development, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed for each issue in appellate 
status.  In particular, the RO should 
ensure that the notification requirements 
and development procedures now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The RO should take appropriate steps 
to contact the veteran and have him 
submit any additional medical evidence to 
support his claims of service connection 
for a neurological disorder and for 
hearing loss.  In particular, the veteran 
should be asked to present any competent 
evidence that tends to support his 
assertions that he has a neurological 
disability due to service or to a 
service-connected disability, as well as 
a hearing loss disability due to service 
or aggravated by service.  

3.  The veteran should be scheduled for a 
VA examination to determine the nature 
and likely etiology of any neurological 
disorder manifested by memory loss, 
tremors, thought and speech dysfunction, 
and concentration problems.  The claims 
folder should be sent to the examiner for 
review; the examiner should acknowledge 
review of the claims folder in the 
examination report.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The examiner should also review the 
service medical records and post-service 
medical records and offer opinions as to:

(a)  Whether the veteran has a 
current neurological disorder 
manifested by memory loss, tremors, 
thought and speech dysfunction, and 
concentration problems; and

(b)  Whether it is at least as 
likely as not that the veteran's 
current neurological disability is 
related to the incidents of exposure 
to carbon tetrachloride in service, 
as reported by the veteran, or to 
another incident or event or disease 
or injury noted in service.  
The examiner should support the opinions 
by discussing medical principles as 
applied to the specific evidence in the 
veteran's case.  

4.  The veteran should be scheduled for a 
VA examination in order to obtain 
opinions as to the etiology of the 
veteran's hearing loss disability and 
whether it is related to service.  The 
examiner should review the service 
medical records and post-service medical 
records and offer opinions as to:

(a)  Whether it is at least as 
likely as not that the veteran's 
current hearing loss disability is 
related to the incidents of exposure 
to microwave radiation in service, 
as reported by the veteran, or to 
another incident or event or disease 
or injury noted in service;

(b)  Whether it is at least as 
likely as not that the veteran's 
degree of left ear "hearing loss" 
noted at enlistment into service 
increased in severity during 
service, and if so, 

(c)  Whether such increase was due 
to the natural progress of the 
condition.  

(d)  The examiner should also 
document any episodes of exposure to 
acoustic trauma following active 
service, and describe the 
relationship between the incidents 
of exposure to microwave radiation 
in service and any current hearing 
loss disability.  

The claims folder should be made 
available to the examiner for review, and 
the examiner should acknowledge such 
review in the examination report.  

5.  The RO should take appropriate action 
to send the veteran and his 
representative a Statement of the Case as 
to the issue of service connection for an 
acquired psychiatric disorder to include 
major depression, anxiety, and panic 
attacks.  The veteran should be advised 
that he must submit a VA Form 9 or 
Substantive Appeal in a timely fashion in 
order to obtain appellate consideration 
of this issue.  

6.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims of 
service connection for a neurological 
disorder and hearing loss.  If any 
benefit sought on appeal in this regard 
remains denied, the RO should provide the 
veteran and his representative with a 
Supplemental Statement of the Case and 
afford them with an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claims and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of those claims.  38 
C.F.R. § 3.655 (2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




